Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–3, 5–6 and 11–14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a supplying portion comprising a supplying opening of a deposition material" in line 3. This limitation is indefinite because one of ordinary skill in the art is unable to ascertain what patentable weight to attribute to "of a deposition material."
Claims 2–3, 5–6,  and 11–13 are rejected for the same reasons via their dependency on claim 1. 
Independent claim 14 is rejected for the same reasons because it incorporates the same indefinite limitation.
	With respect to claim 2, this claim's recitation of "wherein the heat resistance of the heat insulating portion is increased by the heat insulating portion being subjected to a process to make a cross-sectional area of the heat insulating portion less than a cross-sectional area of the melting portion" is indefinite. First, the recitation of "the heat resistance" in line 2 lacks antecedent basis. Second, the overall limitation is indefinite because it is conflicts, indeed is opposite of, the knowledge of one of ordinary skill in the art. Thermal Resistance is dependent on length, thermal conductivity and surface area. As length decreases so does thermal resistance (think holding a hot liquid in a soda tin can compared to the same volume of liquid in tin vessel a meter thick).  Subjecting "a portion to a process to make a cross-sectional area of the heat insulating portion less than a cross-sectional area of the melting portion" will resulting in less material being present, e.g., a thinner wall, and less heat resistance. This is the opposite of the claimed "wherein the heat resistance of the heat insulating portion is increased. " (emphasis added)
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at a heat insulating portion with a thinner wall than a heat melting portion will also arrive at the limitations of claim 2.
As to claim 3, the recitation of " wherein the heat insulating portion comprises a thin wall portion and/or an opening being formed in an outer wall, the thin wall portion having a thickness of the outer wall being brought to be less than a thickness of an outer wall of the melting portion" is definite." The confusion partially arises with the use of "and/or" and later on reciting "the thin wall portion" (having antecedent basis in the first half of the alternative limitation) and "the outer wall" (having antecedent basis in the second half of the alternative limitation). Additional confusion exists with the unusual language of " the thin wall portion having a thickness of the outer wall being brought to be less than a thickness of an outer wall of the melting portion." Does the claim require both a thin wall and an opening formed in an outer wall of the heat insulating portion? Is the outer wall the heat insulating portion the same as the thin wall of the heat insulating portion? Does the claim mean to recite that the opening is formed in the thin wall?

Claims 11 – 12 are rejected for the same reasons via their dependency on claim 3.
Claim 12's recitation of " wherein the melting portion comprises an opening being formed in the outer wall, and opening is closed with the heating member being attached thereto" is indefinite. First, the recitation of "and opening" is unclear. Does the Applicant mean to recite "the opening?" If so, which opening (one opening is introduced in claim 3's line 3 and  another claim 12's line 2).  Second, if the Applicant means the opening formed in the outer wall of the melting portion, when can such an opening be "closed?" This would not be an opening at all. Third, the recitation of "thereto" is indefinite because it is unclear which of the many structures the Applicant intended to reference. 
Claim 13's recitation of " wherein a surface for the heating member being attached to the melting portion is roughened" is indefinite because the claim fails to establish any object for the surface much less an object of the claimed printhead dispensing deposition material. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 6 will also arrive at the limitations of claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s)  1–3 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by FONTAIN PG Publication No. 20160067920.
As to claim 1, FONTAIN discloses a printhead dispensing deposition material for a 3D fabrication apparatus, the printhead dispensing deposition material comprising:
	a supplying portion comprising a supplying opening (1370) for a deposition material (Figures 13A–13B; ¶ 80);
	a melting portion to melt the supplied deposition material with a heating member being attached (1350; ¶ 79);
	a discharging portion comprising a discharging opening (near 1335) to discharge the melted deposition material (¶ 79); and
	a heat insulating portion (1330) between the supplying portion and the melting portion (Figures 13A–13B), the heat insulating portion operable to suppress heat in the melting portion conducting to the supplying portion (¶ 77),
wherein the supplying portion, the melting portion, the discharging portion, and the heat insulating portion are integrally formed (Figures 13A–13B).
the printhead dispensing deposition material comprising stainless steel (¶77). 
	As to claims 2–3, FONTAIN discloses the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1. 
FONTAIN's Figure 13B illustrates that this heat insulating portion 1330 has a lesser diameter than the thicker portion associated with the melting portion.  This disclosure is considered to arrive at the limitations of claims 2 and 3 (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTAIN PG Publication No. 20160067920.
As to claim 6, FONTAIN discloses the A printhead dispensing deposition material for the a 3D fabrication apparatus according to claim 1. 
FONTAIN further discloses wherein the heating member (1350) comprises a heating head (Figures 13 A and B 1350); that the heating head is an insulating substrate (see ¶79's second sentence) and that the heating head is has a hole in it for receiving a heating element (see 1355 in Figure 13 B and ¶79). 
FONTAIN fails to explicitly disclose that that the heating element is formed within the insulating substrate because the resistor is not illustrated as being present within  1355. 
Therefore, FONTAIN fails to disclose the heating element being formed on an insulating substrate. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of placing a heating element into the hole 1355 for the benefit of heating and melting the filament through the heat melting portion (as taught by FONTAIN at ¶79). 
	As to claim 13, FONTAIN makes obvious the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 6, wherein a surface for the heating member being attached to the melting portion is roughened (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTAIN PG Publication No. 20160067920 in view of ARMANI PG Publication No. 20160236409.
As to claim 11, FONTAIN discloses the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 3.
FONTAIN fails to disclose wherein the heat insulating portion comprises the opening and the opening is vertically elongated. 
ARMANI teaches a heat insulating portion with openings disposed vertically aligned (Figure 25). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ARMANI into the disclosure of FONTAIN for the benefit of ARMANI at ¶ 129).
However, this rational fails to arrive at an opening that is "vertically elongated" because ARMANI's holes are circular. If one was to connect two of the holes together this would arrive at a structure which was "vertically elongated." 
ARMANI further teaches that that the holes in Figure 25, the spiral cuts in Figure 24, and "staggered slots" are functional equivalents (¶129) and that the amount of heat which is transferred is dependent on the amount of surface area of the heat break (¶ 129). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to simply substitute the "staggered slots" (which is an elongated hole) with the plurality of holes disclosed in Figure 25 for the benefit of or predictable result of suppressing the amount of heat which is conducted from the melting portion to the supplying portion (as taught by ARMANI at ¶129). 
The above rationale would arrive at the broadest readable interpretation of "vertically elongated" independent of the actual orientation of the slots within the heat insulating portion. However, and for the sake of compact prosecution, it would have been obvious to arrive at the slots oriented in the same axial direction as the holes in Figure 25 or with the teachings of slots and the holes to simply file out the gap in between the holes and arrive at vertically oriented slots/elongated holes. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTAIN PG Publication No. 20160067920.
As to claim 14, FONTAIN discloses a 3D fabrication apparatus (Figure 1) having a printhead mounted thereto (115) and the printhead dispensing deposition material for the 3D 
However, FONTAIN fails to explicitly disclose that the embodiment illustrated in Figures 13A–B is mounted the 3D fabrication apparatus illustrated in Figure 1.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of FONTAIN's embodiment illustrated in Figures 13 A – B into the generic disclosure of FONTAIN's Figure 1 for the benefit of a hot and assembly with reduced filament path friction (as taught by FONTAIN at ¶73). 
The obvious combination above would arrive at the embodiment illustrated in Figures 13A–B being mounted the 3D fabrication apparatus illustrated in Figure 1.
	 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The primary reason for indicating claim 5 as allowable is that the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive at wherein the printhead-dispensing deposition material comprises 64 titanium alloy. Mattroberts, “Mattroberts' Hot End,” Published 6 May 2011, retrieved online 03/11/2022 https://reprap.org/wiki/Mattroberts%27_Hot_End  (Year: 2011) (hereinafter "Mattroberts").



    PNG
    media_image1.png
    147
    604
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    63
    1281
    media_image2.png
    Greyscale

(reproduction and partial annotation from page 1 reproduction from page 1 of Mattroberts). Mattroberts is relevant because teaches using titanium but fails to arrive at the novel feature above.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for indicating claim 12 as allowable is that the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive at the manner of attaching the heating element to the heating portion disclosed in [0030] of Applicant's original specification filed on 08/07/2020 is not taught in the prior art. Please see reproduction below:
[0030] FIG. 3 shows the heating head S being attached to the head body 1. The rear surface (the rear surface of the insulating substrate 51) side of the heating head S is joined to the flat surface portion 32 of the melting portion 30 of the head body 1 so as to cover the opening 31 by applying and sintering a silver-based thick-film paste (Ag containing glass or Cu, for example), for example as a joining material. Similarly, another heating head 5 is joined also to the flat surface portion 33. Here, a joining material entering the opening 21 to obtain the anchoring effect makes it possible to firmly join the heating heads 5, 5 to the melting portion 30 of the head body 1 to attach the heating heads 5, 5 thereto.
(reproduction of [0030] from Applicant's original specification filed on 08/07/2020). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743